1. Advanced therapy medicinal products (vote)
- Mikolášik report
- Before the vote
rapporteur. - Mr President, as rapporteur I would like to take this opportunity to make a clarification in introducing this report.
I wish to condemn and strongly oppose the behaviour of some of my shadow rapporteur colleagues who, by bypassing the rapporteur and presenting block one as a so-called compromise with the Council, are undermining the role of Parliament.
There are eight political groups in this House, but only three groups - the PSE, ALDE and GUE/NGL - have agreed on these over 70 amendments. We have not been informed by the Council that COREPER has accepted this package. I therefore urge you to vote to reject block one and support block two, which is the result of the work done by the parliamentary committees.
However, at the same time I should like to state clearly that I will listen to the voice of this House, and that as the main rapporteur I will give my definitive support to this proposal.
Mr President, I simply want to stress that I myself, and members of some of the other political groups, used their democratic right to table amendments in due time. I wish to underline that all of the amendments in block one reflect the votes in committee and are in line with an agreement reached in a technical trialogue with the rapporteur, who then decided not to continue with that trialogue. We did not exceed our powers in relation to any of those items and I would propose that we proceed to the vote. I always respect the democratic procedures applicable here.
(Applause)
Before the vote on Amendment 66
(DE) Mr President, I do not believe that Amendment 66 is covered by the compromise amendment, and would be grateful if we could have an additional vote on that.
According to the analysis that has been done, Amendment 66 is covered by Amendment 127, which deals with derogations for hospitals. Therefore, we believe that matters have been voted on.
(ES) Mr President, in order to ensure that the vote runs properly, I would ask you please, when you announce that a roll-call vote is starting, to leave a little more time before closing it, because some Members find it difficult to keep up with your fast pace.
(Applause)
So please allow for a few more seconds between opening and closing the vote. Thank you very much!
Before the vote on the amended Commission proposal
rapporteur. - (FR) Mr President, according to my voting list, we should have also voted on Amendments 24, 35, 44, 45, 61, 62 in two parts and on Amendment 66, which we have not done. I would therefore ask you to put them to the vote, please.
These amendments, Mr Mikolášik, have been covered by the first package.